Exhibit 10.43

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 12th day
of March, 2019 by and between Rite Aid Corporation, a Delaware corporation (the
“Company”) and Jessica Kazmaier (the “Executive”).

WHEREAS, the Company desires to employ Executive and Executive desires to
provide the Company with Executive’s services subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive (individually a “Party” and together the “Parties”),
intending to be legally bound, agree as follows:

1.Term of Employment.

The term of Executive’s employment under this Agreement shall commence on March
12, 2019 (the “Effective Date”) and, unless earlier terminated pursuant to
Section 5 below, shall continue for a period ending on the date that is two (2)
years following the Effective Date (the “Original Term of Employment”). The
Original Term of Employment shall be automatically renewed for successive one
(1) year terms (the “Renewal Terms”) unless at least one hundred twenty (120)
days prior to the expiration of the Original Term of Employment or any Renewal
Term, either Party notifies the other Party in writing that Executive or it is
electing to terminate this Agreement at the expiration of the then current Term
of Employment. “Term” shall mean the Original Term of Employment and all Renewal
Terms. For purposes of this Agreement, except as otherwise provided herein, the
phrases “year during the Term” or similar language shall refer to each twelve
(12) month period commencing on the Effective Date or applicable anniversaries
thereof.

2.Position and Duties.

2.1Generally. During the Term, Executive shall serve as the Senior Vice
President and Chief Human Resources Officer and shall have such officer level
duties, responsibilities and authority as are customary for a Senior Vice
President and shall have such other officer level duties, responsibilities and
authorities as shall be assigned by the Company from time to time consistent
with such position. Executive shall devote Executive’s full working time,
attention, knowledge and skills faithfully and to the best of Executive’s
ability, to the duties and responsibilities assigned by the Company in
furtherance of the business affairs and activities of the Company and its
subsidiaries, affiliates and strategic partners. Executive shall report to the
Chief Executive Officer. Contemporaneously with termination of Executive’s
employment with the Company for any reason, Executive shall automatically resign
from all offices and positions Executive holds with the Company or any
subsidiary without any further action on the part of Executive or the Company.










 

2.2Other Activities. Anything herein to the contrary notwithstanding, nothing in
this Agreement shall preclude the Executive from engaging in the following
activities: (i) serving on the board of directors of a reasonable number of
other corporations or the boards of a reasonable number of trade associations
and/or charitable organizations, subject to the Company’s approval, which shall
not be unreasonably withheld, (ii) engaging in charitable activities and
community affairs, and (iii) managing Executive’s personal investments and
affairs, provided that Executive’s activities pursuant to clauses (i), (ii) or
(iii) do not violate Sections 6 or 7 below or materially interfere with the
proper performance of Executive’s duties and responsibilities under this
Agreement. Executive shall at all times be subject to, observe and carry out
such rules, regulations, policies, directions, and restrictions as the Company
may from time to time establish for officers of the Company or employees
generally.

3.Compensation.

3.1Base Salary. During the Term, as compensation for Executive’s services
hereunder, Executive shall receive a salary at the annualized rate of Three
Hundred Seventy-Five Thousand Dollars ($375,000) per year (“Base Salary” as may
be adjusted from time to time), which shall be paid in accordance with the
Company’s normal payroll practices and procedures, less such deductions or
offsets required by applicable law or otherwise authorized by Executive.

3.2Annual Performance Bonus. Executive shall participate each fiscal year during
the Term in the Company’s annual bonus plan as adopted and approved by the Board
or the Compensation Committee from time to time. Executive’s annual target bonus
opportunity pursuant to such plan (the “Annual Target Bonus”) shall equal 50% of
the Base Salary in effect for Executive as of the beginning of such fiscal year;
provided that for the current fiscal year in which the Effective Date falls, the
50% shall apply beginning with the fiscal period in which the Effective Date
falls, through the balance of such fiscal year. Payment of any bonus earned
shall be made in accordance with the terms of the Company’s annual bonus plan as
in effect for the year for which the bonus is earned.

3.3Equity Awards. Executive will be eligible to participate during the Term in
the Company’s Long Term Incentive Plan (“LTIP”). Executive’s target long term
incentive opportunity shall be seventy-five percent (75%) of Executive’s Base
Salary. In the discretion of the Board, on each regular grant date occurring
during the Term, Executive will be granted long-term incentive awards under the
Company’s 2014 Omnibus Equity Plan or any successor plan thereto (the “Equity
Plan”), a copy of which Equity Plan has been filed as Exhibit 10.1 to the
Company’s current report on Form 8-K filed with the Securities and Exchange
Commission on June 23, 2014, pursuant to the LTIP valued at seventy-five percent
(75%) of Base Salary calculated in a manner consistent with and containing the
same terms and conditions as other senior executives of the Company.

4.Additional Benefits.

4.1Employee Benefits. During the Term, Executive shall be eligible to
participate in the employee benefit plans (including, but not limited to
medical, dental and life insurance plans, short-term and long-term disability
coverage and 401(k) plans) in which executive employees of the Company are
generally eligible to participate, subject to satisfaction





2




 

of any eligibility requirements and the other generally applicable terms of such
plans. Nothing in this Agreement shall prevent the Company from amending or
terminating any employee benefit plans of the Company from time to time as the
Company deems appropriate.

4.2Expenses. During the Term, the Company shall reimburse Executive for any
expenses reasonably incurred by Executive in furtherance of Executive’s duties
hereunder, including without limitation, travel, meals and accommodations, upon
submission of vouchers or receipts and in compliance with such rules and
policies relating thereto as the Company may from time to time adopt or as may
be required in order to permit such payments to be taken as proper deductions by
the Company or any subsidiary under the Internal Revenue Code of 1986, as
amended, and the rules and regulations adopted pursuant thereto now or hereafter
in effect (the “Code”).

4.3Vacation. Executive shall be entitled to four (4) weeks paid vacation during
each year of the Term.

4.4Automobile Allowance. During the Term, the Company shall provide Executive
with an automobile allowance of $1.000.00 per month.

4.5Annual Financial Planning Allowance. During the Term, the Company shall
provide Executive with an annual financial planning allowance in the amount of
$3,000.00.

4.6Indemnification. The Company shall (a) indemnify and hold Executive harmless,
to the full extent permitted under applicable law, for, from and against any and
all losses, claims, costs, expenses, damages, liabilities or actions (including
security holder actions, in respect thereof) relating to or arising out of the
Executive’s employment with and service as an officer of the Company, and (b)
pay all reasonable costs, expenses and attorney’s fees incurred by Executive in
connection with or relating to the defense of any such loss, claim, cost,
expense, damage, liability or action, subject to Executive’s undertaking to
repay in the event it is ultimately determined that Executive is not entitled to
be indemnified by the Company. Following termination (except for termination by
the Company for Cause) of the Executive’s employment or service with the Company
or any subsidiaries of the Company, the Company shall cause any director and
officer liability insurance policies applicable to the Executive prior to such
termination to remain in effect for six (6) years following the date of
termination of employment.

5.Termination.

5.1Termination of Executive’s Employment by the Company for Cause. The Company
may terminate Executive’s employment hereunder for Cause (as defined below).
Such termination shall be effected by written notice thereof delivered by the
Company to Executive, indicating in reasonable detail the facts and
circumstances alleged to provide a basis for such termination, and shall be
effective as of the date of such notice in accordance with Section 12 hereof.
“Cause,” as determined in reasonable good faith by a committee comprised of
three (3) senior officers (one of which shall be Executive’s supervisor) of the
Company, shall mean: (i) Executive’s gross negligence or willful misconduct in
the performance of the duties or responsibilities of Executive’s position with
the Company or any subsidiary, or failure to timely





3




 

carry out any lawful directive of the Company; (ii) Executive’s misappropriation
of any funds or property of the Company or any subsidiary; (iii) the conduct by
Executive which is a material violation of this Agreement or Company Policy or
which materially interferes with the Executive’s ability to perform Executive’s
duties; (iv) the commission by Executive of an act of fraud or dishonesty toward
the Company or any subsidiary; (v) Executive’s misconduct or negligence which
damages or injures the Company or the Company’s reputation; (vi) Executive is
convicted of or pleads guilty to a misdemeanor involving moral turpitude or any
felony; or (vii) the use or disclosure to any third party by Executive of any
confidential or proprietary information of the Company or any subsidiary.

5.2Compensation upon Termination by the Company for Cause or by Executive
without Good Reason. In the event of Executive’s termination of employment (i)
by the Company for Cause or (ii) by Executive voluntarily without Good Reason:

(a)Executive shall be entitled to receive (i) all amounts of accrued but unpaid
Base Salary through the effective date of such termination, (ii) reimbursement
for reasonable and necessary expenses incurred by Executive through the date of
notice of such termination, to the extent otherwise provided under Section 4.2
above, and (iii) all other vested payments and benefits to which Executive may
otherwise be entitled pursuant to the terms of the applicable benefit plan or
arrangement through the effective date of such termination ((i), (ii) and (iii)
collectively, the “Accrued Benefits”). All other rights of Executive (and,
except as provided in Section 5.6 below, all obligations of the Company)
hereunder or otherwise in connection with Executive’s employment with the
Company shall terminate effective as of the date of such termination of
employment and Executive shall not be entitled to any payments or benefits not
specifically described in this subsection (a) or (b) below.

(b)Any portion of any restricted stock or any other equity incentive awards as
to which the restrictions have not lapsed or as to which any other conditions
shall not have been satisfied prior to the date of termination shall be
forfeited as of the date of termination date and any portion of Executive’s
stock options that have vested and become exercisable prior to the date of
termination shall remain exercisable for a period of ninety (90) days following
the date of termination of employment (or, such later date as may be permitted
by the relevant stock option or equity plan, or, if earlier, until the
expiration of the respective terms of the options), whereupon all such options
shall terminate; provided, however, in the event of termination of Executive by
the Company for Cause, any stock options that have not been exercised prior to
the date of termination shall immediately terminate as of such date.

Any termination of Executive’s employment by Executive voluntarily without Good
Reason shall be effective upon a thirty (30) day notice to the Company or such
earlier date as the Company determines in its discretion and designates in
writing. A termination of Executive’s employment by the Company for Cause or by
the Executive other than for Good Reason shall not constitute a breach of this
Agreement.

5.3Compensation upon Termination of Executive’s Employment by the Company Other
Than for Cause or by Executive for Good Reason. Executive’s employment hereunder
may be terminated by the Company other than for Cause or by Executive for Good





4




 

Reason. In the event that Executive’s employment hereunder is terminated by the
Company other than for Cause or by Executive for Good Reason:

(a)Executive shall be entitled to receive (i) the Accrued Benefits, (ii) an
amount equal to two (2) times the Executive’s then Base Salary as of the date of
termination of employment, such amount payable in equal installments pursuant to
the Company’s standard payroll procedures for management employees over a period
of two (2) years following the date that the release of claims (referred to
below) becomes irrevocable (provided, if as of the date of termination the
release of claims could become irrevocable in either of two taxable years of
Executive, payments shall not commence before the first day of the later such
taxable year), and (iii) with respect to health insurance coverage, the cost of
COBRA benefits (and equivalent benefits which shall be provided by the Company
following expiration of any COBRA continuation period) to Executive and her
immediate family for a period of two (2) years following the date of termination
of employment, with such COBRA coverage running co-extensively with the
reimbursement of such costs.

(b)The stock option awards held by Executive shall vest and become immediately
exercisable and the restrictions with respect to any awards of non-performance
based restricted stock (“Restricted Stock”) shall lapse, in each case to the
extent such options would otherwise have become vested and exercisable (or such
restrictions would have lapsed) had Executive remained in the employ of the
Company for a period of two (2) years following the date of termination. Such
portion of Executive’s stock options (together with any portion of Executive’s
stock options that have vested and become exercisable prior to the date of
termination) shall remain exercisable for a period of ninety (90) days following
the date of termination of employment (or, such later date as may be permitted
by the relevant stock option or equity plan, or, if earlier, until the
expiration of the respective terms of the options), whereupon all such options
shall terminate. Any remaining portion of Executive’s stock options that have
not vested (or deemed to have vested) as of the date of termination shall
terminate as of such date; and all shares of Restricted Stock as to which the
restrictions shall not have lapsed as of the date of termination shall be
forfeited as of such date.

(c)If a termination pursuant to Section 5.3 of the Agreement occurs following
the start of the Company’s fiscal year, Executive shall also be entitled to
receive, to the extent not previously paid (which shall be paid at the same time
paid to other eligible participants in the bonus plan and following
determination by the Compensation Committee (or the Board) that the Company has
achieved or exceeded its annual performance targets for the fiscal year), a pro
rata annual bonus determined by multiplying the performance level achieved
(relative to Executive’s Annual Target Bonus amount) by the fraction (x) the
numerator of which is the number of days between the beginning of the then
current fiscal year of the Company and the date of termination of employment and
(y) the denominator of which is 365. Executive shall also receive any unpaid
annual bonus earned for any completed fiscal year preceding the date of
termination.

(d)All other rights of Executive (and, except as provided in Section 5.6 below,
all obligations of the Company) hereunder or otherwise in connection with
Executive’s employment with the Company shall terminate effective as of the date
of such termination of





5




 

employment and Executive shall not be entitled to any payments or benefits not
specifically described in 5.3(a) through (c).

Any termination of employment pursuant to this Section 5.3 shall be effective
upon a thirty (30) day notice thereof or the Company may elect in its sole
discretion to reduce or eliminate the notice period and pay the Executive’s Base
Salary for some or all of the notice period in lieu of notice. A termination of
Executive’s employment by the Company other than for Cause or by the Executive
for Good Reason shall not constitute a breach of this Agreement. To be eligible
for the payment, benefits and stock rights described in Section 5.3(a)(ii) and
(iii), (b) and (c) above, Executive must execute within sixty (60) days of the
date of termination, not revoke, and abide by a release (which shall be
substantially in the form attached hereto as Appendix A) of all claims,
cooperate with the Company in the event of litigation and fully comply with
Executive’s obligations under Sections 6 and 7 below.

5.4Definition of Good Reason. For purposes of this Agreement, “Good Reason”
 shall mean the occurrence of any one of the following:

(a)the assignment to Executive of any duties or responsibilities materially
inconsistent with Executive’s status and position as Senior Vice President &
Chief Human Resources Officer of the Company or any material adverse change in
Executive’s title or reporting relationships; or

(b)any decrease in Executive’s then Base Salary to which Executive has not
agreed to in writing; or

(c)a material breach by the Company of this Agreement;

provided, however, that the Executive has provided written notice (which shall
set forth in reasonable detail the specific conduct of the Company that
constitutes Good Reason and the specific provisions of this Agreement on which
Executive relies) to the Company of the existence of any condition described in
any one of the subparagraphs (a), (b), or (c) within thirty (30) days of the
initial existence of such condition, and the Company has not cured the condition
within thirty (30) days of the receipt of such notice. Any termination of
employment by the Executive for Good Reason pursuant to Section 5.3 must occur
no later than the date that is the three (3) month anniversary of the initial
existence of the condition giving rise to the termination right.

5.5Compensation upon Termination of Executive’s Employment by Reason of
Executive’s Death or Total Disability. In the event that Executive’s employment
with the Company is terminated by reason of Executive’s death or Total
Disability (as defined below), subject to the requirements of applicable law:

(a)Executive or Executive’s estate, as the case may be, shall be entitled to
receive (i) the Accrued Benefits, (ii) any other benefits payable under the then
current disability and/or death benefit plans, as applicable, in which Executive
is a participant and (iii) continued health insurance coverage for Executive
and/or Executive’s immediate family, as applicable (or reimbursement to the
Executive for the cost of purchasing health insurance coverage substantially
comparable to the coverage provided by the Company, excepting





6




 

payments for such periods that the Company provides such coverage) for a period
of one (1) year following the date of death or Total Disability as the case may
be. Executive or Executive’s estate shall also be entitled to receive, at the
same time as is paid to other eligible participants in the bonus plan, following
determination by the Compensation Committee (or the Board) of the Company’s
performance under the applicable annual performance goals for the fiscal year, a
pro rata annual bonus determined by multiplying the performance level achieved
(relative to Executive’s Annual Target Bonus amount) by the fraction (x) the
numerator of which is the number of days between the beginning of the then
current fiscal year of the Company and the date of termination of employment and
(y) the denominator of which is 365. Executive or Executive’s estate shall also
be entitled to any unpaid annual bonus earned for any completed fiscal year
preceding the date of termination.

(b)All stock option awards held by Executive shall vest and become immediately
exercisable and the restrictions with respect to any awards of Restricted Stock
shall lapse, in each case to the extent such options would otherwise have become
vested and exercisable (or such restrictions would have lapsed) had Executive
remained in the employ of the Company for a period of one (1) year following the
date of death or Total Disability as the case may be. Such portion of
Executive’s stock options (together with any portion of Executive’s stock
options that have vested and become exercisable prior to the date of
termination) shall remain exercisable for a period of ninety (90) days following
the date of termination of employment (or, such later date as may be permitted
by the relevant stock option or equity plan, or, if earlier, until the
expiration of the respective terms of the options), whereupon all such options
shall terminate. Any remaining portion of Executive’s stock options that have
not vested (or deemed to have vested) as of the date of termination shall
terminate as of such date; and all shares of Restricted Stock as to which the
restrictions shall not have lapsed (after application of this Section 5.5(b)) as
of the date of termination shall be forfeited as of such date.

(c)All other rights of Executive (and, except as provided in Section 5.6 below,
all obligations of the Company) hereunder or otherwise in connection with
Executive’s employment with the Company shall terminate effective as of the date
of such termination of employment and Executive shall not be entitled to any
payments or benefits not specifically described in Section 5.5(a) and (b).

“Total Disability” shall mean any physical or mental disability that has
prevented Executive from (a)(i) performing one or more of the essential
functions of Executive’s position for a period of not less than ninety (90) days
in any twelve (12) month period and (ii) which is expected to be of permanent or
indeterminate duration but expected to last at least twelve (12) continuous
months or result in death of the Executive as determined (y) by a physician
selected by the Company or its insurer or (z) pursuant to the Company’s benefit
programs; or (b) reporting to work for ninety (90) or more consecutive business
days and being unable to engage in any substantial activity.

5.6Survival. In the event of any termination of Executive’s employment,
Executive and the Company nevertheless shall continue to be bound by the terms
and conditions set forth in Section 4.6 and Sections 5 through 10 hereof, which
shall survive the expiration of the Term; provided, however, the indemnification
obligations in Section 4.6 shall not survive





7




 

expiration of the Term in the event of termination of Executive’s employment by
the Company for Cause.

5.7Change in Control Best Payments Determination. Any other provision of this
Agreement to the contrary notwithstanding, if any portion of any payment or
benefit under this Agreement either individually or in conjunction with any
payment or benefit under any other plan, agreement or arrangement (all such
payments and benefits, the “Total Payments”) would constitute an “excess
parachute payment” within the meaning of Internal Revenue Code Section 280G,
that is subject to the tax imposed by Section 4999 of such Code (the “Excise
Tax”), then the Total Payments to be made to Executive shall be reduced, but
only to the extent that Executive would retain a greater amount on an after-tax
basis than he would retain absent such reduction, such that the value of the
Total Payments that Executive is entitled to receive shall be $1 less than the
maximum amount which the Employee may receive without becoming subject to the
Excise Tax. For purposes of this Section 5.7, the determination of whichever
amount is greater on an after-tax basis shall be (x) based on maximum federal,
state and local income and employment tax rates and the Excise Tax that would be
imposed on Executive and (y) made at the Company’s expense by independent
accountants selected by the Company and Executive (which may be the Company’s
income tax return preparers if Executive so agrees) which determination shall be
binding on both Executive and the Company. Any such reduction as may apply under
this Section 5 7 shall be applied in the following order: (i) payments that are
payable in cash the full amount of which are treated as parachute payments under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity the full amount of which are treated as
parachute payments under Treasury Regulation Section 1.280G-1, Q&A 24(a), with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (iv) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will next be reduced pro-rata.

5.8No Other Severance or Termination Benefits. Except as expressly set forth
herein, Executive shall not be entitled to damages or to any severance or other
benefits upon termination of employment with the Company under any circumstances
and for any or no reason, including, but not limited to any severance pay under
any Company severance plan, policy or practice.

6.Protection of Confidential Information.

Executive acknowledges that during the course of Executive’s employment with the
Company, its subsidiaries, affiliates and strategic partners, Executive will be
exposed to documents and other information regarding the confidential affairs of
the Company, its subsidiaries, affiliates and strategic partners, including
without limitation, information about their past, present and future financial
condition, pricing strategy, prices, suppliers, cost





8




 

information, business and marketing plans, the markets for their products, key
personnel, past, present or future actual or threatened litigation, trade
secrets and other intellectual property, current and prospective customer lists,
operational methods, acquisition plans, prospects, plans for future development
and other business affairs and information about the Company and its
subsidiaries, affiliates and strategic partners not readily available to the
public (the “Confidential Information”). Executive further acknowledges that the
services to be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character. In recognition of the foregoing, the
Executive covenants and agrees as follows:

6.1No Disclosure or Use of Confidential Information. At no time shall Executive
ever divulge, disclose, or otherwise use any Confidential Information (other
than as necessary to perform Executive’s duties under this Agreement and in
furtherance of the Company’s best interests), unless and until such information
is readily available in the public domain by reason other than Executive’s
disclosure or use thereof in violation of the first clause of this Section 6.1.
Executive acknowledges that Company is the owner of, and that Executive has not
rights to, any trade secrets, patents, copyrights, trademarks, know-how or
similar rights of any type, including any modifications or improvements to any
work or other property developed, created or worked on by Executive during the
Term of this Agreement.

6.2Return of Company Property, Records and Files. Upon the termination of
Executive’s employment at any time and for any reason, or at any other time the
Board may so direct, Executive shall promptly deliver to the Company’s offices
in Harrisburg, Pennsylvania all of the property and equipment of the Company,
its subsidiaries, affiliates and strategic partners (including any cell phones,
pagers, credit cards, personal computers, etc.) and any and all documents,
records, and files, including any notes, memoranda, customer lists, reports or
any and all other documents, including any copies thereof, whether in hard copy
form or on a computer disk or hard drive, which relate to the Company, its
subsidiaries, affiliates, strategic partners, successors or assigns, and/or
their respective past and present officers, directors, employees or consultants
(collectively, the “Company Property, Records and Files”); it being expressly
understood that, upon termination of Executive’s employment at any time and for
any reason, Executive shall not be authorized to retain any of the Company
Property, Records and Files, any copies thereof or excerpts therefrom.

7.Noncompetition and Other Matters.

7.1Noncompetition. During the Executive’s employment with the Company or one of
its subsidiaries and during the twelve (12) month period following the
termination of Executive’s employment (the “Restricted Period”), Executive will
not directly, or indirectly knowingly cause any other person to, engage in
Competition with the Company or any of its subsidiaries in the Restricted Area
(as defined below). “Competition” shall mean engaging in any activity for a
Competitor of the Company or any of its subsidiaries, whether as a principal,
agent, partner, officer, director, employee, independent contractor, investor,
consultant or stockholder (except as a less than five percent (5%) shareholder
of a publicly traded company) or otherwise. A “Competitor” shall mean any
individual or entity that engages in the same or similar business as one or more
business units of the Company or its subsidiaries. As of the Effective Date, it
is understood that the Company’s business units include: (1) pharmacy benefits
management (“PBM”), including the administration of pharmacy benefits for
businesses, government agencies





9




 

or health plans; mail order pharmacy; specialty pharmacy and Medicare Part D
services; (2) the sale of prescription drugs either at retail or over the
internet; and (3) retail health care (“RediClinic”). It is understood and agreed
that PBM competitors include, but are not limited to, CVS Health, Express
Scripts and Catamaran Corp., as well as health plans or insurers that provide
PBM services. It is also understood and agreed that retail pharmacy competitors
include any individual or entity that sells or has imminent plans to sell
prescription drugs, including but not limited to, drugstore companies such as
Walgreens Boots Alliance and CVS Health; mass merchants such as Wal-Mart Stores,
Inc. and Target Corp.; and food/drug combinations such as Kroger Co., Albertsons
LLC and Ahold USA. It is understood and agreed that RediClinic competitors
include, but are not limited to, Walgreen’s Take Care Clinics, CVS Health’s
Minute Clinics and The Little Clinic. During Executive’s employment by the
Company or one of its subsidiaries and during the Restricted Period, Executive
will not directly, or indirectly knowingly cause any other person to, engage in
any activity that involves providing audit review or other consulting or
advisory services with respect to any relationship between the Company and any
third party. The “Restricted Area” means those states within the United States
in which the Company, including its subsidiaries, conducts its business,
including the District of Columbia and Puerto Rico.

7.2Noninterference. During the Restricted Period, Executive shall not, directly
or indirectly, solicit, induce, or attempt to solicit or induce any officer,
director, employee, agent or consultant of the Company or any of its
subsidiaries, affiliates, strategic partners, successors or assigns to terminate
his, her or its employment or other relationship with the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns for the
purpose of associating with any competitor of the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns, or otherwise encourage
any such person or entity to leave or sever his, her or its employment or other
relationship with the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns for any other reason.

7.3Nonsolicitation. During the Restricted Period, Executive shall not, directly
or indirectly, solicit, induce, or attempt to solicit or induce any customers,
clients, vendors, suppliers or consultants then under contract to the Company or
its subsidiaries, affiliates, strategic partners, successors or assigns, to
terminate, limit or otherwise modify his, her or its relationship with the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns, for the purpose of associating with any competitor of the Company or
its subsidiaries, affiliates, strategic partners, successors or assigns, or
otherwise encourage such customers, clients, vendors, suppliers or consultants
then under contract to terminate his, her or its relationship with the Company
or its subsidiaries, affiliates, strategic partners, successors or assigns for
any reason. During the Restricted Period, Executive shall not hire, either
directly or through any employee, agent or representative, any field and
corporate management employee of the Company or any subsidiary or any such
person who was employed by the Company or any subsidiary within 180 days of such
hiring.

7.4Defend Trade Secrets Act. Pursuant to Section 7 of the Defend Trade Secrets
Act of 2016 (which added 18 U.S.C. § 1833(b)), Executive acknowledges that
Executive shall not have criminal or civil liability under any federal or state
trade secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (ii) solely for the purpose





10




 

of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nothing in this Agreement is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
that are expressly allowed by such Section.

8.Rights and Remedies upon Breach.

If Executive breaches, or threatens to commit a breach of, any of the provisions
of Sections 6 or 7 above (the “Restrictive Covenants”), the Company and its
subsidiaries, affiliates, strategic partners, successors or assigns shall have
the following rights and remedies, each of which shall be independent of the
others and severally enforceable, and each of which shall be in addition to, and
not in lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns at law or in
equity.

8.1Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction by injunctive
decree or otherwise, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns and that
money damages would not provide an adequate remedy to the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns.

8.2Accounting. The right and remedy to require Executive to account for and pay
over to the Company or its subsidiaries, affiliates, strategic partners,
successors or assigns, as the case may be, all compensation, profits, monies,
accruals, increments or other benefits derived or received by Executive as a
result of any transaction or activity constituting a breach of any of the
Restrictive Covenants.

8.3Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in geographic and temporal scope
and in all other respects. If any court determines that any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the Restrictive Covenants shall not thereby be affected and shall be given full
force and effect without regard to the invalid portions.

8.4Modification by the Court. If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or scope of such provision, such court shall have the power (and is
hereby instructed by the parties) to modify or reduce the duration or scope of
such provision, as the case may be (it being the intent of the parties that any
such modification or reduction be limited to the minimum extent necessary to
render such provision enforceable), and, in its modified or reduced form, such
provision shall then be enforceable.

8.5Enforceability in Jurisdictions. Executive intends to and hereby confers
jurisdiction to specifically enforce the Restrictive Covenants by issuing an
injunction in aid of arbitration upon the courts of any jurisdiction within the
geographic scope of such covenants. If the courts of any one or more of such
jurisdictions hold the Restrictive Covenants unenforceable by reason of the
breadth of such scope or otherwise, it is the intention of Executive that such
determination not bar or in any way affect the right of the Company or its
subsidiaries, affiliates,





11




 

strategic partners, successors or assigns to the relief provided herein in the
courts of any other jurisdiction within the geographic scope of such covenants,
as to breaches of such covenants in such other respective jurisdictions, such
covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.

8.6Extension of Restriction in the Event of Breach. In the event that Executive
breaches any of the provisions set forth in this Section 8, the length of time
of the Restricted Period shall be extended for a period of time equal to the
period of time during which Executive is in breach of such provision.

9.No Violation of Third-Party Rights. Executive represents, warrants and
covenants that Executive:

(i)will not, in the course of employment, infringe upon or violate any
proprietary rights of any third party (including, without limitation, any third
party confidential relationships, patents, copyrights, mask works, trade
secrets, or other proprietary rights);

(ii)is not a party to any conflicting agreements with third parties, which will
prevent Executive from fulfilling the terms of employment and the obligations of
this Agreement;

(iii)does not have in Executive’s possession any confidential or proprietary
information or documents belonging to others and will not disclose to the
Company, use, or induce the Company to use, any confidential or proprietary
information or documents of others; and

(iv)agrees to respect any and all valid obligations which Executive may now have
to prior employers or to others relating to confidential information,
inventions, discoveries or other intellectual property which are the property of
those prior employers or others, as the case may be.

Executive agrees to indemnify and save harmless the Company from any loss,
claim, damage, cost or expense of any kind (including without limitation,
reasonable attorney fees) to which the Company may be subjected by virtue of a
breach by Executive of the foregoing representations, warranties, and covenants.

10.Arbitration.

Except as necessary for the Company and its subsidiaries, affiliates, strategic
partners, successors or assigns or Executive to specifically enforce or enjoin a
breach of this Agreement (to the extent such remedies are otherwise available),
the parties agree that any and all disputes that may arise in connection with,
arising out of or relating to this Agreement, or any dispute that relates in any
way, in whole or in part, to Executive’s employment with the Company or any
subsidiary, affiliate or strategic partner, the termination of that employment
or any other dispute by and between the parties or their subsidiaries,
affiliates, strategic partners, successors or assigns, shall be submitted to
final and binding arbitration in the Commonwealth of Pennsylvania according to
the National Employment Dispute Resolution Rules and procedures of the





12




 

American Arbitration Association at the time in effect. The Company shall be
responsible for any filing, administrative or arbitrator fees that exceed the
amount it would cost to file a claim in a court of competent jurisdiction in the
Commonwealth of Pennsylvania. This arbitration obligation extends to any and all
claims that may arise by and between the parties or their subsidiaries,
affiliates, strategic partners, successors or assigns, and expressly extends to,
without limitation, claims or causes of action for wrongful termination,
impairment of ability to compete in the open labor market, breach of an express
or implied contract, breach of the covenant of good faith and fair dealing,
breach of fiduciary duty, fraud, misrepresentation, defamation, slander,
infliction of emotional distress, disability, loss of future earnings, and
claims under the Pennsylvania Constitution, the United States Constitution, and
applicable state and federal fair employment laws, federal and state equal
employment opportunity laws, and federal and state labor statutes and
regulations, including, but not limited to, the Civil Rights Act of 1964, as
amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and any other state or
federal law. Executive understands that by entering into this Agreement,
Executive is waiving Executive’s rights to have a court determine Executive’s
rights, including under federal, state or local statutes prohibiting employment
discrimination, including sexual harassment and discrimination on the basis of
age, race, color, religion, national origin, disability, veteran status or any
other factor prohibited by governing law. Executive further understands that
there is no intent herein to interfere with the Equal Employment Opportunity
Commission’s right to enforce the laws it oversees or your right to file an
administrative charge of employment discrimination or a similar state or local
administrative agency.

11.Assignment.

Neither this Agreement, nor any of Executive’s rights or obligations hereunder,
may be assigned or otherwise subject to hypothecation by Executive. The Company
may assign its rights and obligations hereunder, and Executive hereby consents
to any such assignment, in whole or in part, (i) to any of the Company’s
subsidiaries, affiliates, or parent corporations; or (ii) to any other successor
or assign in connection with the sale of all or substantially all of the
Company’s assets or stock or in connection with any merger, acquisition and/or
reorganization involving the Company.

12.Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by fax or first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three (3)
days after mailing or twenty-four (24) hours after transmission of a fax to the
respective persons named below:





13




 

If to the Company:

Rite Aid Corporation
30 Hunter Lane
Camp Hill, Pennsylvania 17011
Attention: General Counsel
Fax: (717) 760-7867

If to Executive:

Jessica Kazmaier, at Executive’s last address shown on the payroll records of
the Company.

Any party may change such party’s address for notices by notice duly given
pursuant hereto.

13.General.

13.1No Offset or Mitigation. The Company’s obligation to make the payments
provided for in, and otherwise to perform its obligations under this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against the Executive or others
whether in respect of claims made under this Agreement or otherwise. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts, benefits and other compensation
payable or otherwise provided to the Executive under any of the provisions of
this Agreement, and such amounts shall not be reduced, regardless of whether the
Executive obtains other employment.

13.2Governing Law. This Agreement is executed in Pennsylvania and shall be
governed by and construed and enforced in accordance with the laws of the
Commonwealth of Pennsylvania without giving effect to conflicts of laws
principles thereof which might refer such interpretations to the laws of a
different state or jurisdiction. Any court action instituted by Executive
relating in any way to this Agreement shall be filed exclusively in state or
federal court in the Commonwealth of Pennsylvania and Executive consents to the
jurisdiction and venue of said courts in any action instituted by or on behalf
of the Company against Executive.

13.3Entire Agreement. This Agreement sets forth the entire understanding of the
parties relating to Executive’s employment with the Company and cancels and
supersedes all agreements, arrangements and understandings relating thereto made
prior to the date hereof, written or oral, between the Executive and the Company
and/or any subsidiary or affiliate.

13.4Amendments: Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms or covenants hereof may be waived,
only by a written instrument executed by the parties, or in the case of a
waiver, by the party waiving compliance. The failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce the same. No waiver by any
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to





14




 

be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.

13.5Conflict with Other Agreements. Executive represents and warrants that
neither Executive’s execution of this Agreement nor the full and complete
performance of Executive’s obligations hereunder will violate or conflict in any
respect with any written or oral agreement or understanding with any person or
entity.

13.6Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the Company (and its successors and assigns) and Executive
and Executive’s heirs, executors and personal representatives.

13.7Withholding.  Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

13.8Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

13.9No Assignment. The rights and benefits of the Executive under this Agreement
may not be anticipated, assigned, alienated or subject to attachment,
garnishment, levy, execution or other legal or equitable process except as
required by law. Any attempt by the Executive to anticipate, alienate, assign,
sell, transfer, pledge, encumber or charge the same shall be void. Payments
hereunder shall not be considered assets of the Executive in the event of
insolvency or bankruptcy.

13.10Survival. This Agreement shall survive the termination of Executive’s
employment and the expiration of the Term to the extent necessary to give effect
to its provisions.

13.11Captions. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

13.12Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts; each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument.

14.Compliance with Code Section 409A.

(a)Interpretation:  The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A of the Code (“409A”), to the
extent subject thereto, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the





15




 

Company for purposes of any payments under this Agreement which are subject to
409A until the Executive has incurred a “separation from service” from the
Company within the meaning of 409A. ,

(b)Payment of Benefits:  To the extent necessary to avoid adverse tax
consequences, and except as described below, any payment to which Executive
becomes entitled under the Agreement, or any arrangement or plan referenced in
this Agreement, that constitutes “deferred compensation” under 409A, and is (a)
payable upon Executive’s termination; (b) at a time when the Executive is a
“specified employee” as defined by 409A shall not be made until the first
payroll date after the earliest of: (1) the expiration of the six (6) month
period (the “Deferral Period”) measured from the date of Executive’s
 “separation from service” within the meaning of such term under 409A; or (2)
the date of Executive’s death.

On the first payroll date after the expiration of the Deferral Period, all
payments that would have been made during the Deferral Period (whether in a
single lump sum or in installments) shall be paid as a single lump sum to
Executive or, if applicable, Executive’s beneficiary. This section shall not
apply to any payment which meets the short term deferral exception to 409A or
constitutes “separation pay” as described in Treasury Regulation Section
409A-1(b)(9) (in general, payments (i) that are made on an involuntary
separation from service which (ii) do not exceed the lesser of two (2) times (x)
the Executive’s annualized compensation for the taxable year preceding the year
in which the separation from service occurs or (y) the Code Section 401(a)(17)
limit on compensation for the year in which separation from service occurs and
(iii) are paid in total by the end of the second calendar year following the
calendar year in which the separation from service occurs).

For purposes of 409A, each payment and each installment described in this
Agreement shall be considered a separate payment from each other payment or
installment and to the extent required by 409A, a payment due upon termination
of employment will only be paid upon Executive’s separation from service within
the meaning of such term under 409A.

(c)Reimbursements:  To the extent required by 409A, with regard to any provision
that provides for the reimbursement of costs and expenses, or for the provision
of in-kind benefits: (i) the right to such reimbursement or in-kind benefit
shall not be subject to liquidation or exchange for another benefit; (ii) the
amount of expenses or in-kind benefits available or paid in one (1) year shall
not affect the amount available or paid in any subsequent year; and (iii) such
payments shall be made on or before the last day of the Executive’s taxable year
in which the expense occurred.

 

 

 



16



 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first written above.

 

 

 

 

 

RITE AID CORPORATION

 

 

 

/s/ James J. Comitale

 

By: James J. Comitale

 

Its:

SVP, GENERAL COUNSEL & SECRETARY

 

 

 

EXECUTIVE

 

 

 

/s/ Jessica Kazmaier

 

Jessica Kazmaier

 

 

 



 



 

APPENDIX A TO EMPLOYMENT AGREEMENT

 

GENERAL RELEASE OF CLAIMS

This General Release of Claims (this “Release”) is made and entered into by
[NAME] (“Employee”) pursuant to Section 5.3 of the Employment Agreement between
Employee and Rite Aid Corporation (the “Company”), dated as of [0] (the
“Employment Agreement”).

1.Release.

(a)Employee hereby releases, discharges and forever acquits the Company, and its
affiliates and subsidiaries and each of their past, present and future
stockholders, members, partners, directors, managers, employees, agents,
attorneys, heirs, legal representatives, successors and assigns, in their
personal and representative capacities (individually, “Company Party,” and
collectively, the “Company Parties”), from liability for, and hereby waives, any
and all claims, charges, liabilities, causes of action, rights, complaints, sums
of money, suits, debts, covenants, contracts, agreements, promises, benefits,
obligations, damages, demands or liabilities of every nature, kind and
description, in law, equity or otherwise, whether known or unknown, suspected or
unsuspected (collectively, “Claims”) which Employee or Employee’s heirs,
executors, administrators, spouse, relatives, successors or assigns ever had,
now have or may hereafter claim to have by reason of any matter, cause or thing
whatsoever: (i) arising from the beginning of time through the date upon which
Employee signs this Release including, but not limited to (A) any such Claims
relating in any way to Employee’s employment relationship with the Company or
any other Company Parties, and (B)  any such Claims arising under any federal,
state, local or foreign statute or regulation, including, without limitation,
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act (the “ADEA”), Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, the Pennsylvania Human Relations Act, the
Pennsylvania Equal Pay Law and any other federal, state, local or foreign law
(statutory, regulatory or otherwise) that may be legally waived and released;
(ii) relating to wrongful employment termination; or (iii) arising under or
relating to any policy, agreement, understanding or promise, written or oral,
formal or informal, between the Company or any of the other Company Parties and
Employee, including, without limitation, the Employment Agreement and any
incentive compensation plan or equity plan with any Company Party; provided,
 however, that nothing in this release will release or impair any rights that
cannot be waived under applicable law, rights to receive the Accrued Benefits
and severance payments and benefits set forth on Section 5.3 of the Employment
Agreement, or any rights to indemnification (the “Excluded Claims”).

(b)Employee further acknowledges and agrees that, except with respect to the
Excluded Claims and the payments and benefits set forth on Section 5.3 of the
Employment Agreement, the Company Parties have fully satisfied any and all
obligations whatsoever owed to Employee arising out of Employee’s employment
with the Company or any other Company Party, and that no further payments or
benefits are owed to Employee by the Company or any other Company Party.





A-1



 

 

2.Attorney Consultation; Voluntary Agreement. Employee acknowledges that (i) the
Company has advised Employee to consult with an attorney of Employee’s own
choosing before signing this Release, (ii) Employee has been given the
opportunity to seek the advice of counsel, (iii) Employee has carefully read and
fully understand all of the provisions of this Release, (iv) this Release
specifically applies to any rights or claims Employee may have against the
Company Parties pursuant to the ADEA, (v) Employee is entering into this Release
knowingly, freely and voluntarily in exchange for good and valuable
consideration to which Employee is not otherwise entitled, including the
severance payments and benefits set forth on Section 5.3 of the Employment
Agreement, and (vi) Employee has the full power, capacity and authority to enter
into this Release.

3.Review and Revocation Period.

(a)Employee has twenty-one (21) days following Employee’s receipt of this
Release to review its terms and to reflect upon them and consider whether
Employee wants to sign it, although Employee may sign it sooner; provided,
however, that Employee may not sign this Release prior to the last day of
Employee’s employment with the Company. Employee understands and agrees that
Employee may consent to this Release by signing and returning this Release
within the applicable time frame to General Counsel, Rite Aid Corporation at 30
Hunter Lane, Camp Hill, PA 17011 or by e-mail at jcomitale@riteaid.com.

(b)Employee may revoke Employee’s consent to, and the effectiveness of, this
Release within the seven day period beginning on the date Employee executes this
Release (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Employee and delivered to the Company before 11:59 p.m., Eastern Standard
time, on the last day of the Release Revocation Period.

(c)In the event of such revocation by Employee, this Release shall be of no
force or effect, and Employee will not have any rights and the Company will not
have any obligations under Section 5.3 of the Employment Agreement. Provided
that Employee does not revoke Employee’s consent to this Release within the
Release Revocation Period, this Release shall become effective on the eighth
(8th) calendar day after the date upon which Employee executes this Release (the
“Release Effective Date”).

4.No Admissions. Nothing herein shall be deemed to constitute an admission of
wrongdoing by Employee or any of the Company Parties. Neither this Release nor
any of its terms may be used as an admission or introduced as evidence as to any
issue of law or fact in any proceeding, suit or action, other than an action to
enforce this Release.

5.Entire Agreement. This Release sets forth the entire understanding of the
parties on the subject hereof and cancels and supersedes all agreements,
arrangements and understandings relating thereto made prior to the date hereof,
written or oral, between Employee and the Company and/or any subsidiary or
affiliate; provided, however, that any post-employment restrictive covenants and
confidentiality obligations under the Employment Agreement shall remain in full
force and effect in accordance with their terms.

 





A-2



 

IN WITNESS WHEREOF, Employee has signed this Release as of the date indicated
below.

[NAME]

 

 

 

 

 

 

 

[NAME]

 

 

 

Date:

 

 

 

 

A-3

